         Case 1:16-cr-00136-CM
         Case 1:16-cr-00136-CM Document
                               Document170
                                        171 Filed
                                            Filed11/06/20
                                                  11/10/20 Page
                                                           Page11ofof22

                                                                                                           PETER A. GWYN NE
PG        PERRY GUHA                 LLP                                                                    212- 399-8 35 2 PHONE
                                                                                                    pgwynne@perryguha.co m EMAIL




                  USDCSDNY
                                                                                                   ~()~st'\J
                  DOCUMENT                                                  \I~~~ ~);~V
                  ELECTRONICALLY FILED                                       \ ,i           \\     [1   l1..oio
November 6, 20    DOC#:                 \     ~

BYECF
                  DATE FILED:         "-''o 1~            1

                                                              \
                                                                                    z'><~•vS tO"V
The Honorable Colleen McMahon                                                                 v-~1-
Chief Judge
United States District Court
Southern District of New York                                                             ~~)y~
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2250
New York, New York 10007


       Re:     United States v. Hernando Estevens Montoya Guzman
               1 :16-cr-00136-CM-1


Dear Chief Judge McMahon:

       We write on behalf of our client, Hernando Estevens Montoya Guzman, the defendant in
the above-captioned matter. On October 20, 2020, Samidh Guha of this firm was appointed to
represent Mr. Guzman in connection with his motion for compassionate release (ECF No . 166).
The Court asked us to submit papers in connection with the motion by November 10, 2020. With
the consent of the government, we respectfully request an extension of time to file papers
concerning the motion. This is our first request for an extension in connection with this matter.
This extension of time will not affect any other scheduled date.

        As the Court may be aware, Mr. Guzman is currently incarcerated at FCI Fort Dix, New
Jersey. Since we were appointed, we made multiple attempts to contact him via the Bureau of
Prisons and through Mr. Guzman's family . Today, for the first time, we were able to speak to Mr.
Guzman's counselor, as opposed to leaving messages, and were able to schedule a legal call for
Tuesday, November I 0, 2020. We respectfully request the opportunity to speak with Mr. Guzman,
including regarding his efforts to exhaust his administrative remedies (the extent of which is
unclear from his motion) in order to assess the appropriate way to -proceed on Mr. Guzman's
behalf. Because of the challenges associated with setting up legal calls with inmates at FCI Fort
Dix and the fact that Mr. Guzman speaks only Spanish (and counsel does not), we anticipate that
this process will take more slightly more time than usual. Accordingly, we respectfully request a
six-week extension of time, until December 22, 2020, to respond.




                                     35 East 62n d Street, New York, NY 10065
                        212 -399 -8330 PHONE I 212-399-83 31 ,,x I www.pe rryguha .com   wEas1rE
         Case1:16-cr-00136-CM
         Case 1:16-cr-00136-CM Document
                               Document170
                                        171 Filed
                                             Filed11/06/20
                                                   11/10/20 Page
                                                            Page22ofof22

Tm: Honorable Colleen McMahon
November 6, 2020


       Thank you for Your Honor's consideration of this request.



                                                          Respectfully submitted,


                                                          Isl Peter A. Gwynne
                                                          Peter A. Gwynne
                                                          Samidh Guha
                                                          35 East 62nd Street
                                                          New York, New York 10065
                                                          pgwynne@perryguha.com
                                                          sguha@perryguha.com
                                                          (212) 399-8330



cc:    All counsel via ECF




                                              2
